CULPEPPER, Judge.
This is a companion case to Homer Bailes, et al. v. Southern Farm Bureau Casualty Insurance Company et al., 252 So.2d 123, in which a separate decision is being rendered by us this date. The plaintiff, Pete Procell, in his capacity as legal tutor of the minor, Larry Wayne Procell, filed this suit for damages for the wrongful death of Barnell Procell, the minor but older brother of Larry Wayne Procell. Made defendants are Roscoe Methvin, father of the minor, James Donald Methvin, and his liability insurer, Southern Farm Bureau Casualty Insurance Company, and also Richard R. Hinds, Sr., father of the minor, Richard R. Hinds, Jr. Judgment was rendered in favor of Pete Procell, as tutor of the minor, and against Richard R. Hinds, Sr. in the sum of $10,000. Plaintiff has appealed seeking judgment against Methvin and his insurer and also asking that the award be increased.
*128For the reasons stated in the companion case, the request for judgment against Methvin and his insurer is rejected.
Furthermore, in view of the large discretion of the trial judge as to damages for wrongful death, we will not disturb the quantum of the award.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.